Holderman, J. This claim comes before the Court on a joint stipulation of the parties which states as follows: Claimant’s clothing was damaged when she brushed up against two exposed electrical wires while going about her duties as an employee of the Illinois Department of Revenue. Claimant was in due care for her clothing at the time the incident occurred. The Respondent has conceded liability for the damage of the property to the extent agreed upon in the joint stipulation. Both parties agree that the value of the Claimant’s clothing amounts to $65.50. No other evidence, oral or written, was presented to the Court, and both parties waived briefs. Both parties agree to the granting of an award to the Claimant for $65.50. Furthermore, the Claimant and the Respondent agree that this award will constitute full and final satisfaction of the claim herein or any other claim arising from this same occurrence. While this Court is not necessarily bound by a stipulation such as this, it has no desire to interpose a controversy where none appears to exist. The stipulation submitted by the parties appears to have been entered into freely and fairly, and its contents appear to be reasonable. The Court, therefore, finds no reason not to accept it and follow its recommendation of an award for $65.50. It is hereby ordered that the Claimant, Lena McGlennon, be awarded the amount of $65.50 in full and final satisfaction of this claim.